Appeal from a judgment of the Supreme Court (Lynch, J.), entered August 28, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, who is serving a prison sentence of 20 years to life following his 1980 conviction of attempted murder in the first degree, commenced this CPLR article 78 proceeding following his fourth unsuccessful appearance before the Board of Parole in January 2006. This Court has been advised, however, that petitioner reappeared before the Board in January 2008, at which time his request for parole release again was denied. Accordingly, petitioner’s challenge to the January 2006 determination is moot (see Matter of Malangone v Dennison, 46 AD3d 1155 [2007]; Matter of La Salle v New York State Div. of Parole, 30 AD3d 639, 640 [2006]; Matter of Lewis v Goord, 29 AD3d 1116 [2006]; Matter of Raheem v Dennison, 25 AD3d 1062 [2006], lv denied 6 NY3d 714 [2006]). Contrary to petitioner’s assertion, we are not persuaded that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Peters, J.P., Spain, Lahtinen, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.